Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00683-CV

      IN THE ESTATE OF MAURITA J. GALLAGHER, DECEASED

                      On Appeal from Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. 442,656


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed August 13, 2019. On
November 25, 2019, appellants1 filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.


1
 Appellants are Gary W. Gallagher, Daniel Webster Keogh, Danielle Keogh, Diversified
Management Services, LLC, and NSSI Acquisition.